Almond, Chief Justice.
This attempted appeal is from an order dated January 24, 1969, overruling the plaintiff’s motion for a new trial in an action for divorce and alimony. The notice of appeal was filed on February 20, 1969, in which it was recited that the transcript of evidence and proceedings at the trial would be filed for inclusion in the record on appeal. On March 20, 1969, the plaintiff presented to the trial judge a motion to extend the time within which to file a transcript for 60 days. This motion was denied. On May 19, 1969, she presented a motion for a second 60-day extension of time. This was denied by Judge Dean. The court reporter’s transcript was filed in the office of the Clerk of DeKalb Superior Court on September 9,1969.
Argued October 15, 1969
Decided November 12, 1969
Rehearing denied December 4,1969.
John William. Brent, for appellant.
Stanley H. Nylen, for appellee.
The defendant husband has moved to dismiss the appeal on the ground that the transcript was not filed in the time allowed by law.
The plaintiff wife contends that having moved in writing within the time allowed by law for an extension for 120 days, the transcript was filed in time. Held:
Even if it be conceded that the plaintiff had 120 days from March 20 to file the transcript, the record shows that the transcript was filed on September 9, 1969, which is more than 120 days from March 20, and was not within the time provided by Code Ann. § 6-806. For a consideration of the case on its merits, a brief of evidence is essential, and it not being before the court for failure to perfect the appeal, the same must be and is

Dismissed.


All the Justices concur.